No. 98-40280
                                    -2-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-40280
                         Conference Calendar


JULIAN PRICE,

                                          Plaintiff-Appellant,
versus

VICTOR RODRIGUEZ, Chairman, Individually and
in official capacity; JOHN DOE, Executive Director,
Individually and in official capacity; THOMAS W. MOSS,
Board Member, Individually and in official capacity;
DANIEL LANG, Board Member, Individually and in official
capacity; MARY LEAL, Board Member, Individually and in official
capacity; PAUL PREJEAN, Board Member, Individually and in
official capacity; CYNTHIA TAUSS, Board Member, Individually
and in official capacity; MAE JACKSON, Board Member,
Individually and in official capacity; WINONA W. MILES,
Board Member, Individually and in official capacity; TERRI
SCHNORRENBERG, Board Member, Individually and in official
capacity; IRMA CAULEY, Board Member, Individually and in
official capacity; BENNIE ELMORE, Board Member, Individually
and in official capacity; DONNA GILBERT, Board Member,
Individually and in official capacity; JOHN ESCOBEDO, Board
Member, Individually and in official capacity; GERALD GARRETT,
Board Member, Individually and in official capacity; BRENOLYN
ROGERS-GARDNER, Board Member, Individually and in official
capacity; W.G. “BILLY” WALKER, Board Member, Individually and in
official capacity; GILBERT RODRIGUEZ, Board Member, Individually
and in official capacity; ALBERTO SANCHEZ, Board Member,
Individually and in official capacity; TEXAS BOARD OF PARDONS
& PAROLES,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:97-CV-1050
                       - - - - - - - - - -
                        February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 98-40280
                                   -2-

     Julian Price, Texas prisoner #622876, appeals from the dismissal

of his suit for failure to exhaust state-court remedies.   He contends

that the defendants’ parole review procedures violated his due process

rights and the Ex Post Facto Clause.

     Because Texas parole statutes confer no liberty interest, Price

has no claim for violation of due process in the procedures attendant

to parole decisions.   See Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir.

1995).   Price fails to show that any change in the law regarding the

amount of discretion accorded the Texas Board of Pardons and Paroles

to deny him release on parole made the punishment for his crime more

burdensome.   See Hallmark v. Johnson, 118 F.3d 1073, 1078 (5th Cir.

1997).   The judgment of the district court is AFFIRMED.